In a negligence action to recover damages for personal injuries, plaintiffs appeal, as limited by their briefs, from so much of an order of the Supreme Court, Nassau County, entered November 5, 1973, as granted leave to defendants to conduct pretrial *671examinations. Order affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. Defendants’ pretrial examination of plaintiffs may proceed upon 10 days’ written notice, to be given by defendants. Hopkins, Acting P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.